ORDER

PER CURIAM.
Special Services, Inc. (“Special Services”) appeals from a judgment rendered by the Circuit Court of St. Louis City, in favor of American Network Services, Inc. (“American Network”) in a breach of contract suit. We find the judgment is supported by substantial evidence, is not against the weight of the evidence, and does not erroneously declare or apply the law. Murphy v. Carron, 536 S.W.2d 30 (Mo. banc 1976).
An opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order.
We affirm pursuant to Rule 84.16(b).